DETAILED ACTION
This Office Action is responsive to the reply filed on April 27, 2021. Claims 1-3, 6-7 and 17-18, 21-25 are pending. Claims 17-18 and 24 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 2013/0276425 A1
“RITTENHOUSE”
US 2017/0335713 A1
“KLEMEN ‘713”
US 2017/0335795 A1
“KLEMEN ‘795”
5,005,353
“ACTON”
US 2017/0190441 A1
“MACKIN”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795.
Re Claim 1, RITTENHOUSE teaches a compressor surge control system (Figs. 1-4) comprising: a rotor system [12, 22, 24] comprising at least one compressor section 12 and at least one turbine section 22 operably coupled to a shaft 24 (¶0015); one or more rotor system sensors [resolvers 50] configured to collect a plurality of sensor data from the rotor system (¶¶0021-0024); an electric machine 26 operably coupled to the rotor system (¶0015); and a controller 52 (¶0022) operable to: monitor the one or more rotor system sensors while the rotor system is rotating (¶¶0023-0026); determine whether the plurality of sensor data from the one or more rotor system sensors is indicative of an early-stage compressor surge oscillation (¶¶0023, 0025; determines feedback 54 is detect flutter, indicative of the onset of a condition including compressor surge);  determine and command a corrective action to diminish the early-stage compressor surge oscillation (¶0026). However, RITTENHOUSE fails to expressly teach an electric motor and that the control is operable to determine a surge control torque to diminish the early-stage compressor surge oscillation; and command the electric motor to apply the surge control torque to the rotor system wherein the electric motor is operable to apply one or more torque perturbations to a steady state load of the rotor system to modify the early-stage compressor surge oscillation of the rotor system and wherein the electric motor is a motor-generator operable in a generator mode to increase a load on the rotor system and in a motoring mode to decrease the load of the rotor system.  .  
KLEMEN ‘713 teaches an analogous system (Figs. 1-5) including an analogous rotor system (¶¶0034-0036) and controller 46 to detect and control flutter oscillations consonant with controller to detect and control the early-stage compressor surge oscillations of RITTENHOUSE (¶¶0033, 0038-0047), the controller operable to: monitor one or more rotor system sensors 48 while the rotor system is rotating (¶¶0039, 0048); determine whether the plurality of sensor data from the one or more rotor system sensors is indicative of flutter oscillations (¶¶0039, 0048; consonant with RITTENHOUSE), the system further including an electric motor [motor-generator 38] configurable as a motor-generator operably coupled to the steady state load.  
Notably, in KLEMEN ‘713 the system utilizes sensors and an automatic controller to detect flutter throughout operation of the gas turbine engine, which one of ordinary would understand include detection during a steady state loads. KLEMEN ‘795 teaches a steady state load of an analogous rotor system such as flight cruise (¶¶0031, 0076). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply one or more torque perturbations to a steady state load of the rotor system, to minimize flutter oscillations occurign during a steady state load of the rotor system (such as a steady state load of the rotor system during flight cruise), in order to minimize failures and wear associated with flutter (KLEMEN ‘713 ¶0051, RITTENHOUSE ¶¶0004, 0026) through various operational stages (KLEMEN ‘795 ¶¶0031, 0076). 
Re Claim 2, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 1 as discussed above. However, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 as discussed so far fails to teach wherein the surge control torque comprises a phase, a magnitude, and a sign of one or more torques to diminish the early-stage compressor surge oscillation.  
	KLEMEN ‘713 further teaches wherein the surge control torque comprises a phase (‘phase’, ¶0047; Figure 4), a magnitude (‘amplitude’, ¶0047; Figure 4), and a sign (e.g., ‘positive’ in drive mode, ¶0047; see also ¶¶0017-0018) of one or more torques to diminish the early-stage compressor surge oscillation (¶0047). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 such that the surge control torque comprises a phase, a magnitude, and a sign of one or more torques to diminish the early-stage compressor surge oscillation, for the reasons discussed above in claim 1. 
Re Claim 3, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 1 as discussed above. RITTENHOUSE further teaches the rotor system comprises a spool of a gas turbine engine 10 (¶0015). 
Additionally or alternatively, KLEMEN ‘713 further teaches the rotor system comprises a spool of a gas turbine engine (¶¶0034-0036). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 such that the rotor system comprises a spool of a gas turbine engine as taught by KLEMEN ‘713, for the reasons discussed above in claim 1.
Re Claim 6, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 1 as discussed above. As noted above, RITTENHOUSE teaches electric machine (generator 26) is coupled to the shaft 24. However, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 as discussed so far fails to teach wherein the electric motor is coupled to the shaft.  
KLEMEN ‘713 further teaches the electric motor (motor-generator 38) is coupled to shaft 32 (¶0037). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 such that the electric motor is coupled to the shaft, for the reasons discussed in claim 1. 
Re Claim 21, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 3 as discussed above. However, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 as discussed so far fails to teach wherein the surge control torque to diminish the early-stage compressor surge oscillation is determined and applied in combination with at least one supplemental surge control.
RITTENHOUSE further teaches wherein the corrective action determined and applied (i.e., the surge control torque to diminish the early-stage compressor surge oscillation in RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 as discussed so far) may be done in combination with at least one supplemental surge control (¶0026, “corrective action may include adjusting one or more gas turbine parameters to prevent and/or minimize the compressor stall. For example, fuel and/or airflow may be adjusted to prevent the onset of rotational stall or compressor surge. Other corrective actions may also be taken”). Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 such that the surge control torque to diminish the early-stage compressor surge oscillation of RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 is determined and applied as discussed far and further in combination with at least one supplemental surge control (e.g., adjusting fuel and/or airflow as taught by RITTENHOUSE), for the reasons discussed above in claim 1. 
Re Claim 23, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 3 as discussed above. However, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 as discussed so far fails to teach wherein the spool is a low speed spool of the gas turbine engine.
KLEMEN ‘713 further teaches wherein the spool is a low speed spool of the gas turbine engine (LP spool; ¶0035). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of RITTENHOISE in view of KLEMEN ‘713 and KLEMEN ‘795 as discussed so far such that the spool is a low speed spool of the gas turbine engine, for the reasons discussed above in Claim 1.

Claims 7 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 as applied above, and further in view of MACKIN. 
Re Claim 7, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 1 as discussed above. However, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 fails to teach the electric motor is coupled to the shaft through a geared interface.  
	MACKIN teaches an analogous system with an electric motor 54 coupled to a shaft 24 through a geared interface (57a, 57b) (¶¶0023-0024). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 such that the electric motor is further coupled to the shaft through a geared interface in the manner taught by MACKIN, since it has been held that [when] all the claimed elements were known in the prior art (in the instant case, a geared interface for coupling a motor and shaft) and one skilled in the art could have combined the elements as claimed by known methods (coupling the motor to shaft via a geared interface ) with no change in their respective functions (utilizing the motor to drive the shaft of a gas turbine engine), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (a transmission of power between the motor and the shaft),  it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A. Moreover, it has been held that simple substitution of one known element (in the instant case, a geared interface) for another (in the instant case, a direct interface) to obtain predictable results was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Re Claim 25, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 1 as discussed above, wherein the motor-generator is operable as a motor and as a generator to produce electric power (see claim 5 above, KLEMEN ‘713 ¶¶0011-0012) as discussed above. However, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 as discussed so far fails to teach the motor-generator is operable as a starter motor. 
MACKIN teaches an analogous motor-generator [starter generator 54] operable as a starter motor and as a generator to produce electric power (¶¶0023-0025, 0027). It would have been obvious to one starter motor, in order to provide an electric taxi system (MACKIN ¶¶0024-0025) and/or reduce low pressure shaft bowing (MACKIN ¶0032). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795. as applied above, and further in view of ACTON.  
Re Claim 22, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 teaches the compressor surge control system of claim 21 as discussed above. RITTENHOUSE further teaches the at least one supplemental surge control of the corrective action may comprise one or an adjustment to fuel and/or airflow (¶0026). However, RITTENHOUSE in view of KLEMEN ‘713 and KLEMEN ‘795 fails to expressly teach the least one supplemental surge control comprises one or more of: a fuel flow modulation control, a variable angle of attack vane control, a bleed valve control, and an air jet control (though implicit from RITTENHOUSE at ¶0026).
ACTON teaches predictable corrective actions to correct surge include one or more of a fuel flow modulation control (34:57 to  35:09) and further include variable angle of attack vane control and bleed valve controls (32:43-56). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the least one supplemental surge control comprises one or more of: a fuel flow modulation control, a variable angle of attack vane control, a bleed valve control, and an air jet control, in order to minimize surge effects, failures and wear (RITTENHOUSE ¶¶0004, 0026; ACTON 5:48 to 6:9).
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered. 
The previous rejections under 35 U.S.C. 112(b) were overcome by Applicant’s amendment. 
Applicant’s arguments to the prior art rejections have been fully considered but they are not persuasive. 
Applicant argues RITTENHOUSE does not teach or suggest one or more rotor system sensors of claim 1, asserting that “the variable stator vanes of Rittenhouse are not part of a rotor system coupled to a shaft between a compressor section and a turbine section; rather, the variable stator vanes of Rittenhouse and the airflow through it. For example, the rotor system sensors 218 can include one or more pressure sensors, speed sensors, torque sensors, and the like. The rotor system sensors 218 may be located proximate to the at least one compressor section 204, for example to measure pressure or velocity fluctuations within or in the vicinity of the at least one compressor section 204” (emphasis added). See SPEC ¶0036. In the instant case, the resolvers of RITTENHOUSE are located proximate the compressor section and measure oscillations of the rotor system/airflow therethrough (RITTENHOUSE Fig. 2, ¶0023). Accordingly, RITTENHOUSE teaches one or more rotor system sensors as claimed. 
Applicant argues the applied prior art fails to teach or suggest a controller configured to "command the electric motor to apply the surge control torque to the rotor system by applying one or more torque perturbations to a steady state load of the rotor system to modify the early-stage compressor surge oscillation of the rotor system using the motor-generator in a generator mode to increase a load on the rotor system or in a motoring mode to decrease the load on the rotor system”. The rejections rely upon the combined teachings of the prior art to meet the limitation at issue, which when considered for all they would suggest to one of ordinary skill, would have rendered the claim obvious. KLEMEN ‘713 teaches the electric motor is operable to apply one or more torque perturbations (Fig. 4) to a load of the rotor system to modify the flutter oscillation (i.e., the early-stage compressor surge oscillation of RITTENHOUSE in view of KLEMEN ‘713 as modified) (¶¶0047, 0049) and wherein the electric motor is a motor-generator operable in a generator mode to increase a load on the rotor system (¶¶0011, 0047) and in a motoring mode to decrease the load of the rotor system (¶¶0012, 0047). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of RITTENHOUSE in view of KLEMEN ‘713 such that the electric motor is operable to apply one or more torque perturbations to a load of the rotor system to modify the early-stage compressor surge oscillation and wherein the electric motor is a motor-generator operable in a generator mode to increase a load on the rotor system and in a motoring mode to decrease the load of the rotor system. However, RITTENHOUSE steady state load. One of ordinary skill would have understood the teachings of RITTENHOUSE in view of KLEMEN ‘713 to be applicable across the operational envelope, that is for both steady state and transient (non-steady state) loads, when flutter is detected. For example, in KLEMEN ‘713 the system utilizes sensors and an automatic controller to detect flutter throughout operation of the gas turbine engine, which one of ordinary would understand include detection during a steady state loads. KLEMEN ‘795 teaches a steady state load of an analogous rotor system, such as flight cruise and monitoring the same (¶¶0031, 0076). In view of the combined teachings of the prior art, one of ordinary skill in the art would have found it obvious prior to the effective filing date of the claimed invention to monitor a steady state load and apply one or more torque perturbations to a steady state load of the rotor system when flutter is detected, to minimize flutter oscillations and minimize failures and wear associated with flutter (KLEMEN ‘713 ¶0051, RITTENHOUSE ¶¶0004, 0026) and through various operational stages (KLEMEN ‘795 ¶¶0031, 0076). Moreover, it appears the Applicant’s arguments suggest the limitation at issue must be disclosed in a single reference. However, the examiner is unaware of any such requirement. Rather, a determination of obviousness does not require the claimed invention to be expressly suggested by any one or all of the references. See e.g., In re Keller, 642 F.2d 413, 425 (CCPA 1981). The Supreme Court instructs us that “when the question is whether a patent claiming the combination of elements of prior art is obvious,” the key is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Applicant does not provide evidence or persuasive argument showing that the proposed combination is more than the predictable use of prior-art elements according to their established functions. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 14, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741